Citation Nr: 1041214	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  03-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis.

2.  Entitlement to service connection for non-nephrotic 
proteinuria with IgA nephropathy.

3.  Entitlement to service connection for a skin disorder other 
than tinea versicolor.

4.  Entitlement to an effective date earlier than April 26, 2007, 
for the award of a compensable rating for right lower extremity 
radiculopathy.

5.  Entitlement to an increased initial rating for tinea 
versicolor, rated as 10 percent disabling for the period from May 
31, 2002 to July 31, 2007, and as 0 percent disabling since 
August 1, 2007.

6.  Entitlement to an initial rating higher than 10 percent for 
right lower extremity radiculopathy.

7.  Entitlement to an increased initial rating for left lower 
extremity radiculopathy, rated as 10 percent disabling for the 
period from June 22, 2005 to April 25, 2007, and as 20 percent 
disabling since April 26, 2007.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran had verified active duty service from February 1959 
to August 1962 and from May 1966 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
in part from a November 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection and awarded a 10 percent disability rating for tinea 
versicolor, effective May 31, 2002, granted service connection 
and awarded a 10 percent rating for lumbosacral strain, effective 
May 31, 2002, and denied service connection for prostatitis and 
non-nephrotic proteinuria with IgA nephropathy.

By an August 2005 rating decision, the RO increased the 
disability rating for the Veteran's lumbosacral strain from 10 to 
40 percent disabling, effective May 19, 2005.  The Veteran 
perfected an appeal of this issue in September 2005.  In written 
statements dated in April 2007 and October 2007, the Veteran 
indicated that he was satisfied with the 40 percent rating 
assigned for the orthopedic manifestations of his lumbosacral 
strain but that he wanted separate ratings for the neurological 
manifestations of his lumbosacral strain affecting his right and 
left lower extremities.  By a May 2008 rating decision, the RO 
awarded separate compensable ratings for radiculopathy of the 
right and left lower extremities associated with the service-
connected lumbosacral strain.  Given the grant of separate 
ratings for right and left lower extremity radiculopathy, the 
Board deems the appeal of the rating for the orthopedic 
manifestations of the lumbosacral strain withdrawn.

In a January 2007 rating decision, the RO proposed to reduce the 
disability rating for the Veteran's tinea versicolor, and denied 
service connection for moles.  The disability rating for tinea 
versicolor was reduced from 10 to 0 percent disabling, effective 
August 1, 2007, in a May 2007 rating decision.  The Board notes 
that the issue of entitlement to service connection for a skin 
disorder other than tinea versicolor was certified to the Board 
as "entitlement to service connection for moles."  The 
Veteran's representative indicated in numerous letters of 
correspondence, however, the Veteran's claim is not limited to 
his moles.  Accordingly, the Board has recharacterized the issue 
as captioned above.

By a July 2009 rating decision, the RO awarded an earlier 
effective date of June 22, 2005 for the award of a 10 percent 
rating for left lower extremity radiculopathy, and an earlier 
effective date of April 26, 2007, for the award of a 10 percent 
rating for right lower extremity radiculopathy.  The July 2009 
rating decision also increased the disability rating for the 
Veteran's left lower extremity radiculopathy from 10 to 20 
percent disabling, effective April 26, 2007.

The issues of entitlement to service connection for a skin 
disorder other than tinea versicolor and entitlement to an 
increased initial rating for tinea versicolor are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO.


FINDINGS OF FACT

1.  The Veteran has not had a current diagnosis of prostatitis at 
any time during the appeal period.

2.  The Veteran's non-nephrotic proteinuria with IgA nephropathy 
first manifested many years after the Veteran's separation from 
service and is not related to his service or to any aspect 
thereof, including a service-connected disability.

3.  In a November 2002 rating decision, the RO granted service 
connection and awarded a 10 percent disability for lumbosacral 
strain, effective May 31, 2002.  The Veteran did not appeal the 
decision, and has not raised a claim of entitlement to revision 
of the November 2002 rating decision based upon clear and 
unmistakable error.

4.  In May 2005, the Veteran filed a claim for an increased 
rating for his lumbosacral strain.  By an August 2005 rating 
decision, the RO increased the disability rating for the 
Veteran's lumbosacral strain from 10 to 40 percent disabling, 
effective May 19, 2005, the date the claim for an increased 
rating was received.

5.  In September 2005, the Veteran submitted a notice of 
disagreement with the August 2005 rating decision, insofar as it 
failed to assign separate ratings for the neurological 
manifestations of the lumbar spine disability.

6.  By a May 2008 rating decision, the RO awarded a 10 percent 
rating for radiculopathy of the right lower extremity, effective 
October 13, 2007.

7.  By a July 2009 rating decision, the RO awarded an earlier 
effective date of April 26, 2007 for the award of a 10 percent 
rating for right lower extremity radiculopathy.

8.  Medical evidence dated on March 2, 2006 demonstrates that the 
Veteran was entitled to a compensable (10 percent) disability 
rating for right lower extremity radiculopathy associated with 
his service-connected lumbar spine disability.  The medical 
evidence does not otherwise demonstrate that he was entitled to 
an increased rating as of an earlier date.

9.  Throughout the pendency of the appeal, the Veteran's right 
lower extremity radiculopathy has approximated no more than mild 
incomplete neuralgia of the sciatic nerve.

10.  For the period from June 22, 2005 to April 25, 2007, the 
Veteran's left lower extremity radiculopathy approximated no more 
than mild incomplete neuralgia of the sciatic nerve.  Since April 
26, 2007, it has approximated no more than moderate incomplete 
neuralgia of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Prostatitis was not incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2010).

2.  Non-nephrotic proteinuria with IgA nephropathy was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2010).

3. The November 2002 rating decision, which granted service 
connection and awarded a 10 percent disability rating for 
lumbosacral strain, is final.  38 U.S.C.A. §7105(c) (West 2002); 
38 C.F.R. § 3.105(a) (2002 & 2010).

4.  The criteria for an earlier effective date of March 2, 2006 
for the assignment of a 10 percent disability rating for right 
lower extremity radiculopathy have been met.  38 U.S.C.A. 
§§ 5101, 5103, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2010).

5.  The criteria for an initial rating higher than 10 percent for 
right lower extremity radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code (DC) 8720 
(2010).

6.  The criteria for an initial rating higher than 10 percent for 
left lower extremity radiculopathy for the period from June 22, 
2005 to April 25, 2007, and higher than 20 percent for the period 
since April 26, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110(g) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b), 
4.25, 4.26, 4.71a, DC 8720 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), requires VA to assist 
a claimant at the time that he or she files a claim for benefits.  
As part of this assistance, VA is required to notify claimants of 
what they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice of 
what information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to substantiate, 
each of the five elements of the claim, including notice of what 
is required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded. Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

With respect to the claims for service connection for prostatitis 
and non-nephrotic proteinuria with IgA nephropathy, notice was 
provided to the Veteran in July 2002, prior to the initial 
adjudication of his claims in November 2002.  The content of the 
notice letter fully complies with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran was provided with the Dingess elements of VCAA notice 
with respect to both of these claims in March 2006 
correspondence.  

Furthermore, the Veteran was told it was his responsibility to 
support the claims with appropriate evidence, and he was provided 
with the text of the relevant regulations relating to VA's duty 
to notice and assist.

With respect to the Veteran's claims for increased initial 
ratings for left and right lower extremity radiculopathy, and 
entitlement to an earlier effective date for the award of a 
compensable rating for right lower extremity radiculopathy, such 
claims arise from his disagreement with the initial ratings and 
effective date assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran with respect to the initial rating 
and effective date claims.

With respect to VA's duty to assist, the RO attempted to obtain 
all medical records identified by the Veteran.  The Veteran's 
service treatment records are in the claims file.  

VA and private treatment records are in the claims folder.  VA is 
only required to make reasonable efforts to obtain relevant 
records that the Veteran has adequately identified.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  He has not identified any other 
treatment records aside from those that are already of record.  
Thus, VA has made every reasonable effort to obtain all records 
relevant to the Veteran's claims.

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran was provided with examinations with respect to his 
claims for service connection for prostatitis and non-nephrotic 
proteinuria with IgA nephropathy in September 2002, August 2004, 
and October 2007.  Additionally, VA obtained an expert medical 
opinion with respect to these claims in August 2005.

The Veteran was afforded examinations with respect to his 
increased rating claims in October 2002, April 2003, July 2005, 
July 2006, January 2008, and November 2009.  38 U.S.C.A. § 5103A 
(West 2002).  

Each of the associated reports of examination is thorough and is 
consistent with the Veteran's outpatient treatment records.  
There is no indication that his lower extremity radiculopathy has 
worsened since the date of the most recent examination in 
November 2009.  Accordingly, an additional examination is not 
required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

As such, the Board concludes that the examinations were adequate 
and finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A 
(West 2002 & Supp. 2009), or 38 C.F.R. § 3.159 (2009), and that 
the Veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.

In sum, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no useful 
purpose.  Therefore, he will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including cardiovascular-renal disease, will be rebuttably 
presumed if they are manifest to a compensable degree within one 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's alleged 
prostatitis disability, however, is not a disorder for which 
service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  Where a service-connected disability aggravates a non-
service-connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.  Evidence of a temporary flare-up, without 
more, does not satisfy the level of proof required to establish 
an increase in disability.  Cf. Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

A.  Prostatitis

The Veteran asserts that because he was initially diagnosed with 
prostatitis in service, and he has been diagnosed with and 
treated for prostatitis since his separation from service, he is 
entitled to service connection for prostatitis.

A review of the Veteran's service treatment records shows that 
the Veteran was treated for an acute episode of prostatitis in 
July 1966.  Testing showed albumin at 100 milligrams in his 
urine.  He was treated with medication (tetracycline and 
gantrisin) and sitz baths.  Several days later he was seen again, 
and his prostate was still tender and boggy.  Another medication 
was added to his treatment regimen. The Veteran was hospitalized 
on July 20, 1966, and diagnosed as having infectious 
mononucleosis.  The prostate at that time was still slightly 
tender, but urinalysis was negative.  There are no further 
treatment records pertaining to the prostate or prostatitis.  On 
examination in September 1972, prior to his separation from 
service, prostatitis was not diagnosed, and no abnormalities of 
the prostate were found.   

Post-service treatment records include private and VA treatment 
records dated from 1984 through 2010.  Clinical findings in these 
documents that are pertinent to the claim of service connection 
for prostatitis include a December 1993 report showing that the 
Veteran was seen for gross hematuria.  At that time, it was noted 
that he had been treated for prostatitis in 1966.  The Veteran 
stated that approximately two years ago he had experienced a 
similar episode of gross hematuria but noted that he had not 
sought treatment.  He described currently experiencing some 
dysuria and some frequency.  He denied previous sexual 
intercourse that could have resulted in prostatitis.  
Genitourinary examination showed that his prostate was smooth but 
1+ enlarged.  His urine was clear.  Flexible cystoscopy resulted 
in a diagnosis of benign prostatic hypertrophy with prostatitis.  
The Veteran was again diagnosed with prostatitis in January 1996.

Post-service records reflect a diagnosis of proteinuria on 
numerous occasions.  Specifically, this condition was initially 
noted upon private record in December 1995 and upon numerous 
tests thereafter.

When examined by VA in September 2002 prostatitis was noted by 
history.  The Veteran reported that he had most recently been 
treated for acute prostatitis "a couple of years ago" but 
stated that he had not since had any recurrent symptoms. 

In January 2003, the Veteran underwent evaluation for 
proteinuria.  His private physician recommended that he undergo 
renal biopsy in effort to determine the etiology of the 
proteinuria.  A January 2003 renal biopsy revealed results 
consistent with IgA nephropathy.

In March 2004 hearing testimony before the RO, the Veteran stated 
that he had most recently had prostatitis in 1999.

The Veteran underwent VA genitourinary examination in August 2004 
in effort to determine whether any currently diagnosed 
prostatitis could be related to the prostatitis for which he was 
treated in service.  The examiner reviewed the Veteran's claims 
file and noted that he had been treated for acute prostatitis in 
July 1966.  The prostatitis cleared following antibiotic 
treatment and his service treatment records did not otherwise 
contain indications of prostate problems.  Post-service treatment 
records demonstrated that he was next diagnosed with prostatitis 
in December 1993, more than 30 years after his separation from 
service.  Later records showed frequent findings of proteinuria, 
ultimately determined to be related to IgA nephropathy.  Physical 
examination and laboratory testing at the time of the August 2004 
examination did not reveal current prostatitis or any other 
prostate abnormalities.  The diagnosis was a past history of 
acute prostatitis, with no current treatment for prostatitis or 
other prostate abnormalities.

In May 2005, the Board requested a specialist's opinion as to the 
likelihood that the Veteran's alleged prostatitis was related to 
service.  In an August 2005 opinion, the specialist noted that he 
reviewed the Veteran's claim with the specific aim of determining 
whether service connection was warranted for prostatitis.  He 
provided a summarization of the Veteran's in-service and post-
service treatment for prostatitis.  In his opinion, there was 
definitive evidence that the Veteran had had prostatitis.  He 
found that the first manifestations of acute prostatitis occurred 
during the Veteran's active military service in July 1966.  That 
episode of prostatitis resolved with antibiotic treatment.  While 
he saw no further attacks of this condition during this service, 
he noted that approximately 21 years later, it was noted that the 
Veteran had prostatic enlargement which, he reported, was seen in 
essentially all men with advanced age.  The specialist concluded 
that the Veteran's first episode of prostatitis had occurred 
during his active duty time but he did not relate the episode 
that occurred 21 years later to his active service.

The Veteran next underwent VA genitourinary examination in 
October 2007.  After reviewing the Veteran's claims file and 
examining the Veteran, the examiner determined that the Veteran 
had been treated for an acute episode of prostatitis during his 
active service.  He was not currently on any treatment for 
prostatitis and had not had prostatitis for many years.  

The remainder of the record is negative for any evidence of 
diagnosis of prostatitis.

The record reflects that the Veteran was treated for an acute 
episode of prostatitis in service, and again in December 1993 and 
January 1996.  Since January 1996, he has not been diagnosed with 
prostatitis, and has not been under any treatment for 
prostatitis.  

As the Veteran has not had a diagnosis of prostatitis at any time 
during the appeal period, the Board finds that entitlement to 
service connection for prostatitis is not warranted.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As such, entitlement to service connection for prostatitis is 
denied.

The Board has considered the Veteran's statements asserting a 
relationship between his alleged disability and his active 
service.  The Veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465 (1994).  As a lay person, however, the Veteran is not 
competent to offer an opinion on medical diagnosis or causation, 
and the Board may not accept unsupported lay speculation with 
regard to medical issues.  Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

The Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  However, 
prostatitis is not subject to lay diagnosis.  The Veteran can 
report experiencing urinary problems.  However, the problems the 
Veteran describes in this case are not readily identifiable.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran does 
not have the medical expertise to discern the nature of any 
symptoms nor does he have the medical expertise to provide an 
opinion regarding the etiology.  In sum, the issue does not 
involve a simple diagnosis.  

In reaching this decision the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against entitlement to service connection for prostatitis, the 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Non-nephrotic Proteinuria with IgA Nephropathy

The Veteran asserts that his currently diagnosed non-nephrotic 
proteinuria with IgA nephropathy is related to the prostatitis 
for which he was treated in service, and that he is therefore 
entitled to service connection.  Alternatively, he asserts that 
his non-nephrotic proteinuria with IgA nephropathy initially 
manifested during service, entitling him to service connection.

The Veteran's service treatment records demonstrate that he was 
treated for prostatitis in July 1966, as discussed above.  His 
service treatment records do not demonstrate any findings of non-
nephrotic proteinuria with IgA nephropathy.  However, at the time 
he was diagnosed with prostatitis in July 1966, laboratory 
testing revealed albumin at 100 milligrams in his urine.

Post-service records demonstrate that the Veteran was initially 
found to have proteinuria upon routine employment-related 
screening in December 1995.  He was advised to undergo urological 
evaluation in effort to determine the cause of the proteinuria.  

In November 2000, the Veteran underwent evaluation for 
proteinuria.  At the time of the evaluation, he was noted to have 
been found to have proteinuria during routine physical 
examination conducted on behalf of his employer.  Over time, his 
proteinuria was determined to have worsened, and he was referred 
for evaluation.  The laboratory values sent with the Veteran to 
the evaluation revealed him to have had anywhere from 2 to 4+ 
protein on a urine sample.  His 24-hour urine collection done 
recently revealed him to have 3 grams of protein loss per 24 
hours.  He complained of nocturia once nightly but otherwise 
denied current symptoms.  Urinalysis on the date of the 
evaluation revealed 4+ protein.  Renal ultrasound revealed 
increased echogenicity but no other abnormalities.  His bladder 
post-void was negative for any retained urine.  He was noted to 
have a history of prostatitis, but no current treatment for 
prostatitis.  His proteinuria was determined to be of unclear 
etiology.

In January 2003, the Veteran again underwent evaluation for 
proteinuria.  His private physician recommended that he undergo 
renal biopsy in effort to determine the etiology of the 
proteinuria.  A January 2003 renal biopsy revealed results 
consistent with IgA nephropathy.

In support of his claim for service connection, the Veteran 
submitted an excerpt from a medical treatise regarding IgA 
nephropathy.  This information that was obtained from the 
Internet was added to the record in November 2003.  Review of 
this medical information provides facts regarding IgA 
nephropathy, to include that it is a relatively newly recognized 
disease, now known as the most common form of glomerulonephritis.  
Without treatment, this condition might end in renal failure.  It 
occurs at any age, and the course is variable with 15 to 40 
percent eventually ending up with end stage renal disease.

VA outpatient treatment records dated in March 2004 note that the 
Veteran was being seen for medication refills.  Relevant history 
included a diagnosis of IgA nephropathy in the distant past.  He 
was also noted to have 100 mg of albumin in the urine in July 
1966, at which time he had been diagnosed with prostatitis and 
treated with intravenous antibiotics.  The reviewing physician 
noted that based upon the Veteran's history, he may have had 
concomitant IgA nephropathy with the prostatitis as far back as 
1966.

At a personal hearing at the RO in March 2004, the Veteran 
provided testimony in support of his claim.  In essence, he 
contended that his in-service treatment for prostatitis and his 
abnormal urine reading reflected that IgA nephropathy had its 
onset during service.  He also argued that the taking of aspirin 
and codeine for his prostatitis had an effect on his kidneys.

A private physician opined in a March 2004 statement that more 
likely than not, the Veteran's non-nephrotic range of proteinuria 
had progressed to IgA nephropathy. He pointed out that when the 
Veteran was hospitalized in 1966, there was a significant amount 
of protein in the urine.  He opined that this could have been an 
early indication of kidney disease like the IgA nephropathy which 
was currently diagnosed.

The Veteran underwent VA genitourinary examination in August 2004 
in effort to determine whether his IgA nephropathy was related to 
his service.  The examiner indicated that he had reviewed the 
claims file in great detail before forming his conclusions.  
Specifically, he noted that while the Veteran had albumin of 100 
milligrams in his urine in early July 1966, this was when he had 
fever of 101 degrees and malaise.  When the Veteran was 
hospitalized in late July 1966 for treatment of infectious 
mononucleosis, the urine was negative, and urinalysis was 
negative at discharge 6 years later in 1972.  The VA examiner 
stated that as the Veteran's IgA nephropathy was not diagnosed 
until 30 years after separation from service, it was his opinion 
that is was unlikely that this condition was caused or aggravated 
by military service.

Additional post-service documents include a medical opinion as 
offered by a private nephrologist dated in September 2004.  The 
Veteran's history of proteinuria during service was noted as was 
the subsequent post-service diagnosis of IgA nephropathy. He 
reported that there were multiple possible theories as to the 
etiology of IgA nephropathy and that he was unable to give a 
definite opinion as to when this condition started in the 
Veteran.

In May 2005, the Board requested a specialist's opinion as to the 
likelihood that the Veteran's non-nephrotic proteinuria with IgA 
nephropathy was related to service, to include the abnormal in-
service urine reading in 1966.

In his August 2005 response, the Chief of the Nephrology Section 
at a VA facility noted that he reviewed the Veteran's claim with 
the specific aim of determining whether service connection was 
warranted for non-nephrotic proteinuria with IgA nephropathy.  He 
reviewed the claim and provided a summarization of the Veteran's 
treatment regarding the condition on appeal.  In his opinion, 
there was definitive evidence that the Veteran had had two 
urogenital conditions, prostatitis, and IgA nephropathy.  He 
found that the first manifestations of acute prostatitis occurred 
during the Veteran's active military service in July 1966.  While 
he saw no further attacks of this condition during this service, 
he noted that approximately 21 years later, it was noted that the 
Veteran had prostatic enlargement which, he reported, was seen in 
essentially all men with advanced age.  

As to the etiology of non-nephrotic proteinuria with IgA 
nephropathy, the specialist noted that there were numerous urine 
examinations conducted during service which showed normal urine 
findings.  He opined that this strongly suggested that 
proteinuria in July 1966 was transient and represented most 
probably, the phenomenon of febrile proteinuria which was 
encountered frequently in acute febrile illnesses.  The physician 
also noted that the Veteran was found to have proteinuria in the 
1990s, approximately 20 years after his separation from active 
duty.  It was also noted that the January 2003 biopsy provided 
convincing evidence of IgA nephropathy.  He explained that this 
disorder could be a primary kidney condition without evidence of 
other organ diseases or could be seen as a secondary condition 
complicating other diseases.  In patients with primary IgA 
nephropathy, attacks of severe hematuria, sometime with 
proteinuria, could sometimes be provoked by other infections, 
primarily upper respiratory tract infections, but had not been 
described in patients with prostatitis.

The specialist also noted that prostatitis was not listed in 
textbooks of kidney disease as among the conditions that caused 
secondary IgA nephropathy.  To verify this point, he carried out 
an electronic literature search cross referencing prostatitis IgA 
nephropathy.  No citations were found.

In conclusion, the specialist stated that there was no evidence 
in the literature linking prostatitis to IgA nephropathy.  He 
added that the interval of approximately 25 years or so between 
the first documentation of a transient proteinuria and the later 
development of persistent proteinuria that led to the diagnosis 
of IgA nephropathy strongly suggested that any etiologic 
association between the proteinuria in 1966 and the IgA 
nephropathy in the 199s was highly unlikely.  He summarized that 
the Veteran's first manifestation of prostatic disease 
(prostatitis) occurred during active service.  However, he found 
it highly unlikely that IgA nephropathy was either caused by 
prostatitis or started during active service.

The Veteran again underwent VA genitourinary examination in 
October 2007.  The examiner reviewed the Veteran's history, 
noting that IgA nephropathy initially had been diagnosed by 
biopsy in January 2003, and that the Veteran had not had 
prostatitis since the 1990's.  In addressing whether the IgA 
nephropathy was related to his active service, the examiner 
determined that it was not.  The examiner reasoned that the IgA 
nephropathy had not been diagnosed until many years after his 
separation from service, making a remote connection unlikely, and 
also was not related to the prostatitis for which he was treated 
in service.  

There are no further records pertaining to non-nephrotic 
proteinuria with IgA nephropathy.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
probative evidence establishing a medical nexus between military 
service and the Veteran's non-nephrotic proteinuria with IgA 
nephropathy.  The March 2004 notation by the VA physician 
indicating that the Veteran may have had concomitant IgA 
nephropathy as far back as 1966 is too tenuous a basis upon which 
to grant the Veteran's claim for service connection.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which 
merely indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to establish 
the presence of a claimed disorder or any such relationship).  
Similarly, the March 2004 statement from the Veteran's private 
physician lacks probative value, given the tenuous rationale that 
the Veteran's in-service proteinuria could have been an early 
indication of the kidney disease with which he was currently 
diagnosed.  Without probative evidence supporting a relationship 
between the in-service manifestations and the Veteran's current 
diagnosis, service connection on a direct basis is not warranted.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Nor is service 
connection on a secondary basis warranted.  Entitlement to 
secondary service connection presupposes the existence of an 
established service-connected disability.  As the Veteran is not 
service-connected for prostatitis, his non-nephrotic proteinuria 
with IgA nephropathy may not be found to be proximately due to or 
the result of a service-connected disability.  

The Board has considered the Veteran's assertions that his non-
nephrotic proteinuria with IgA nephropathy is related to his 
period of active service, including to his prostatitis.  To the 
extent that the Veteran ascribes his current disorder to service, 
however, his opinion is not probative.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles); Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465 (1994).

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for non-nephrotic proteinuria with IgA nephropathy, to include as 
secondary to prostatitis, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
"benefit of the doubt" rule does not apply, and the claim must 
be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Earlier Effective Date

The effective date for the grant of service connection based upon 
an original claim, a claim reopened after final disallowance, or 
a claim for increase is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; otherwise 
it will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).  

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris, may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 
12 Vet. App. 413 (1999).

The provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes the 
claim, provided also that the claim is received within one year 
after the increase.  In such cases, the Board must determine 
under the evidence of record the earliest date that the increased 
rating was ascertainable.  Hazan v. Gober, 10 Vet. App. 511 
(1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-
98, 63 Fed. Reg. 56705 (1998).

The Veteran did not appeal the November 2002 rating decision that 
granted service connection and awarded a 10 percent disability 
rating, and he has not alleged that the November 2002 decision 
was clearly and unmistakably erroneous in assigning a 10 percent 
rating.  Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); 
Canady v. Nicholson, 20 Vet. App. 393 (2006).  Accordingly, the 
November 2002 rating decision is final.  Following the November 
2002 rating decision, he did not file a claim for an increased 
rating until May 19, 2005.

The Veteran contends that he is entitled to an effective date 
earlier than April 26, 2007 for the award of a compensable rating 
for his right lower extremity radiculopathy.  He contends that he 
is entitled to an earlier effective date because an increase in 
disability was shown prior to April 26, 2007.  

The Veteran's right lower extremity radiculopathy is rated under 
Diagnostic Code (DC) 8720, which pertains to neuralgia of the 
sciatic nerve.  38 C.F.R. § 4.124a, DC 8720 (2010).  Complete 
neuralgia of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of the 
knee weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete neuralgia which is mild, moderate or moderately severe 
in degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete neuralgia with marked muscle atrophy.  Id.  
Diagnostic Code 8520 refers to paralysis of the sciatic nerve and 
DC 8620 refers to neuritis of the sciatic nerve. The rating 
criteria are the same using DCs 8520, 8620, and 8720.

The RO awarded the Veteran a compensable rating for right lower 
extremity radiculopathy effective April 26, 2007, the date the RO 
found first demonstrated objective findings of neurological 
abnormality (decreased sensation in the little toe and lateral 
heel).  However, clinical records dated on March 2, 2006 show 
that the Veteran complained of constant back pain that radiated 
into the lower extremities and that examination revealed 
objective symptoms of neurological abnormalities.  Prior to March 
2, 2006, the Veteran reported only left lower extremity 
radiculopathy.  Neurological examination of the right lower 
extremity prior to March 2, 2006 was normal.  On March 2, 2006, 
however, the Veteran was found to have trace to no reflexes in 
both the right and left quadriceps and Achilles tendons.  He had 
a bilateral Hoffman sign and his toes did not move to Babinski.  
Straight leg raising tests elicited back pain only.  He was noted 
to have worsening radiculopathy.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2010).

The record shows that as of March 2, 2006, the Veteran complained 
of radiating pain into his right lower extremity and that he was 
found to have diminished sensation in his right lower extremity.  
Diagnostic studies have documented disc disease consistent with 
those findings.  Under 38 C.F.R. § 4.124a, DC 8720, a 10 percent 
rating is warranted for mild incomplete neuralgia of the sciatic 
nerve.  The decreased sensation and complaints of radiating pain 
are indicative of mild incomplete neuralgia of that nerve.  

As noted above, the effective date for the award of an increased 
rating will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).  In this 
case, because there was no evidence of right lower extremity 
radiculopathy until March 2, 2006, and the claim for an increased 
rating was received on May 19, 2005, the later date is the date 
is March 2, 2006.  The Board finds that there is no legal 
entitlement to an earlier effective date.  38 C.F.R. § 3.400 
(2010).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times during 
the course of the claims on appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2010).  
Under 38 C.F.R. § 4.124a, disability from neurological disorders 
is rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of use 
of one or more extremities from neurological lesions, rating is 
to be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2010).

The Veteran's right and left lower extremity radiculopathy are 
rated under DC 8720, which pertains to neuralgia of the sciatic 
nerve.  The Veteran's left lower extremity radiculopathy was 
rated as 10 percent disabling for the period from June 22, 2005 
to April 25, 2007, and has been rated as 20 percent disabling 
since April 26, 2007.  By this decision, the Veteran's right 
lower extremity radiculopathy has been rated as 10 percent 
disabling since March 2, 2006.

As outlined above, DC 8720 provides for a 80 percent rating where 
there is complete neuralgia of the sciatic nerve.  Complete 
neuralgia contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of the 
knee weakened or (very rarely) lost.  Id.  Disability ratings of 
10 percent, 20 percent and 40 percent are assignable for 
incomplete neuralgia which is mild, moderate or moderately severe 
in degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete neuralgia with marked muscle atrophy.  Id.  
Diagnostic Code 8520 refers to paralysis of the sciatic nerve and 
DC 8620 refers to neuritis of the sciatic nerve. The rating 
criteria are the same using DCs 8520, 8620, and 8720.

VA clinical records dated on June 22, 2005 show that the Veteran 
complained of increasing low back pain with radiation into the 
left lower extremity.  He additionally described experiencing 
left hip pain after walking approximately 100 yards.  Sensory 
examination was grossly intact to light touch over both lower 
extremities, with the exception of absent sensation in the left 
calf and foot.  Vibration sensation was present in both feet 
except for the left lateral toes.  Reflexes were present in the 
right leg but absent at the left knee and ankle.  Straight leg 
raising was negative, bilaterally.  EMG study of the left lower 
extremity revealed abnormalities consistent with radiculopathy.

On VA neurological examination in July 2005, left lower extremity 
examination revealed absent knee and ankle jerks without 
distraction.  With distraction, both were very hypoactive, 
strongly suggesting L4 and L5 radiculitis.  Neurological 
examination of the right lower extremity was normal.  MRI 
examination revealed numerous areas of osteophytes, with 
virtually all of the facets showing osteoarthritis with specific 
encroachment on the left L4 and L5 foramina, explaining the 
limited reflexes in the left knee and ankle.  The impression was 
left lumbar radiculitis, L4-5.

Clinical records dated on March 2, 2006 show that the Veteran 
complained of low back pain that radiated into both lower 
extremities.  Neurological examination revealed trace to no 
reflexes in both the right and left quadriceps and Achilles 
tendons.  He had a bilateral Hoffman sign and his toes did not 
move to Babinski.  Straight leg raising tests elicited back pain 
only.  He was noted to have worsening radiculopathy.

The Veteran again underwent VA examination of the spine in July 
2006.  At the time of the examination, the Veteran complained of 
back pain that radiated into his left hip every day.  He denied 
experiencing numbness in his legs.  Neurological examination 
revealed 1+ deep tendon reflexes on the right, and absent patella 
and ankle jerks on the left.  He had negative foot drop, 
bilaterally.  There was "good" pinprick sensation and "good" 
strength in both lower extremities.

Clinical records dated in August 2006 show that the Veteran 
complained of "some" left lower extremity dysfunction in terms 
of his gait.  Physical examination revealed intact motor strength 
in both lower extremities.  However, he had trace to no reflexes 
in the bilateral quadriceps and Achilles tendons.  His toes did 
not move to Babinski.  The straight leg raise test elicited back 
pain only.

Later in August 2006, the Veteran was determined to have 5/5 
strength in the bilateral lower extremities.

Records dated in March 2007 show that the Veteran complained of 
persistent back pain radiating to the left buttock.  He requested 
additional pain medication.  Neurological examination was not 
conducted.

EMG on April 26, 2007 reaffirmed L4-5 radiculopathy.  
Neurological examination demonstrated sensation grossly intact to 
light touch in both lower extremities, with the exception of no 
response in the bilateral lateral heel.  Vibration was present in 
both feet, although the Veteran reported decreased vibration 
sensation in the bilateral small toes.  Propioception was intact 
in both great toes.  Reflexes were present and symmetrical in 
both knees, but were absent in both ankles.  Straight leg raising 
was negative.  Motor strength was 5/5 in both lower extremities.

On VA examination of the spine in January 2008, the Veteran 
complained of pain in the low back that radiated into both legs 
to the mid-thigh, and into the left hip.  He described the 
intensity of the pain as a 7 out of 10, with the intensity 
increasing to 9 with activity.  He described normal sensation in 
his legs.  Physical examination revealed trace reflexes at the 
right knee and absent knee reflexes on the left.  Both ankles 
were absent reflexes.  Vibratory stimulation of both legs was 
normal.  He was able to walk on his heels and toes.  There was 
diminished sensation to pinprick of the entire left leg.  
Straight leg raising was positive in both legs.  There was 
weakness of the left leg, with the Veteran noted to limp on the 
left leg with walking.

There are no further records pertaining to the neurological 
manifestations associated with the Veteran's lumbar spine 
disability until the Veteran again underwent VA examination in 
November 2009.  At that time, he complained of constant low back 
pain that was burning in nature and present on an everyday basis.  
Neurological examination revealed normal pinprick and normal 
motor strength in both lower extremities.  There was no muscle 
atrophy present.  Deep tendon reflexes were 0-1+ in both lower 
extremities.  There was negative foot drop, bilaterally.

The remainder of the record is negative for evidence pertaining 
to the neurological manifestations of the Veteran's low back 
disability.

The findings in the medical records support a conclusion that the 
Veteran has radiculopathy, which results in decreased sensation 
and impaired reflexes in both lower extremities.  

Turning first to the evaluation of the left lower extremity, for 
the period from June 22, 2005 to April 25, 2007, the evidence 
supports a finding that the Veteran had left lower extremity 
radiculopathy manifested by sensation that was grossly intact to 
light touch, with the exception of absent sensation in the left 
calf and foot.  Vibration sensation was present except for the 
left lateral toes.  Straight leg raising was negative, and there 
was no evidence of foot drop.  Left leg strength was measured as 
normal (5/5) throughout this period.  Based upon these findings, 
the Board concludes that the radiculopathy symptoms affecting the 
left lower extremity throughout this period were primarily 
sensory in nature and compatible with an incomplete neuralgia of 
the sciatic nerve that was no more than slight in degree.  These 
manifestations warrant no more than a 10 percent rating under DC 
8720.  The Board finds no evidence of organic changes, such as 
slight muscle atrophy, or trophic changes throughout this period 
that would warrant a higher rating or demonstrate more than a 
slight degree of incomplete neuralgia of the sciatic nerve.

For the period since April 26, 2007, the Veteran has been shown 
to have worsening diminished sensation and reflexes in the left 
lower extremity.  Additionally, he was shown to have weakness of 
the left lower extremity, resulting in a limp.  In addition, 
whereas prior to this period straight leg raising tests had been 
negative, testing revealed positive results in the period since 
April 26, 2007.  However, there continues to be no evidence of 
muscle atrophy or trophic changes, supporting a conclusion that 
since April 26, 2007, the Veteran's radiculopathy symptoms 
affecting the left lower extremity have been primarily sensory in 
nature and compatible with an incomplete neuralgia of the sciatic 
nerve that is no more than moderate in degree.  These 
manifestations warrant no more than a 20 percent rating under 
DC 8720.  The Board finds no evidence of organic changes, such as 
moderate muscle atrophy, or trophic changes that would warrant a 
higher rating or demonstrate more than a moderate degree of 
incomplete neuralgia of the sciatic nerve.  

With regard to the right lower extremity, the Board concludes 
that the radiculopathy symptoms affecting the right lower 
extremity are primarily sensory in nature and compatible with an 
incomplete neuralgia of the sciatic nerve that is no more than 
slight in degree.  There is slightly diminished sensation and 
decreased reflexes in the right lower extremity.  However, 
strength testing has consistently revealed normal strength (5/5) 
throughout the appeal period, and there is no evidence of foot 
drop.  These manifestations warrant no more than a 10 percent 
rating under DC 8720.  The Board finds no evidence of organic 
changes, such as slight muscle atrophy, or trophic changes that 
would warrant a higher rating or demonstrate more than a slight 
degree of incomplete neuralgia of the sciatic nerve.

The Board has considered whether the record raises the matter of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2010).  
In exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities 
may be made.  The governing norm in an exceptional case is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's lower extremity 
radiculopathy, but findings supporting ratings in excess of 10 
and 20 percent for the left lower extremity, and in excess of 10 
percent for the right lower extremity, have not been documented.  
In addition, it has not been shown that the service-connected 
radiculopathy disability has required frequent periods of 
hospitalization or marked interference with employment beyond 
that contemplated by the currently assigned ratings.  For these 
reasons, the Board finds that referral for consideration of the 
assignment of extraschedular ratings is not warranted.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that the Veteran's left lower 
extremity radiculopathy has not warranted a rating higher than 10 
percent for the period from June 22, 2005 to April 15, 2007, or 
in excess of 20 percent for the period since April 26, 2007.  
Similarly, the weight of the credible evidence demonstrates that 
for the period under review, the Veteran's right lower extremity 
radiculopathy has not warranted a rating higher than 10 percent.  
As the preponderance of the evidence is against the claims for an 
increased rating, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010). 

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran has been awarded a TDIU rating, effective December 
24, 2008, the day following his last day of work.  He has not 
alleged that he is entitled to an earlier effective date for the 
award of a TDIU rating.  Accordingly, the Board concludes that 
the record does not raised a claim of entitlement to TDIU rating 
prior to December 24, 2008, and further consideration of a TDIU 
rating is therefore not warranted.


ORDER

Service connection for prostatitis is denied.

Service connection for non-nephrotic proteinuria with IgA 
nephropathy is denied.

An earlier effective date of March 2, 2006, for the award of a 
compensable rating for right lower extremity radiculopathy is 
granted.

An initial rating higher than 10 percent for right lower 
extremity radiculopathy is denied.

Initial ratings higher than 10 percent for the period from June 
22, 2005 to April 25, 2007, and higher than 20 percent for the 
period since April 26, 2007 for left lower extremity 
radiculopathy are denied.




REMAND

Additional development is needed prior to disposition of the 
issues of entitlement to service connection for a skin disorder 
other than tinea versicolor and entitlement to an increased 
initial rating for tinea versicolor.

The Veteran asserts that he served on active duty from February 
1959 to July 1972, without a break in service.  According to an 
August 2002 response from the National Personnel Records Center, 
however, the Veteran had a break in service, serving two distinct 
periods, from February 1959 to August 1962, and from May 1966 to 
September 1972.

Service treatment records show that the Veteran underwent 
examination in March 1965 in conjunction with his reenlistment 
into the Navy, and treatment records dated in May and July 1965 
appear to be supportive of the Veteran's contention that he had 
active service prior to May 1966.  

Whether he in fact had a break in service is material to his 
claim for service connection for a skin disorder other than tinea 
versicolor, insofar as the March 1965 report of examination 
demonstrated that the Veteran was observed to have "many" moles 
on his back, whereas the records pertaining to his period of 
service from February 1959 to August 1962 do not contain any 
similar findings, suggesting that the lesions were not present 
during that time period.  Significantly, the records dated during 
the interim period do not indicate whether the Veteran was then 
serving on active duty.  The Veteran's active duty status during 
this period is pertinent to the issue of whether such lesions 
preexisted his alleged second period of service. 

Because the Veteran's active duty status between August 1962 and 
May 1966 has a bearing on the resolution of his claim, and 
because it is unclear if additional treatment records dated 
during that period exist, the Board concludes that a remand is 
necessary, in effort to clarify the Veteran's dates of active 
duty service, and to investigate whether there are additional 
treatment records outstanding that may be pertinent to his claim.

With regard to the Veteran's claim of entitlement to an increased 
initial rating for tinea versicolor, the Board concludes that 
this issue is inextricably intertwined with the issue of 
entitlement to service connection for a skin disorder other than 
tinea versicolor, given the Veteran's arguments that in the event 
that he is not entitled to service connection for a skin disorder 
other than tinea versicolor, his skin lesions (moles) should be 
considered to be a manifestation of his service-connected tinea 
versicolor.  The appropriate remedy where a pending claim is 
inextricably intertwined with claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to clarify his exact 
dates of service, and to submit all service 
personnel records supportive of such dates of 
service within his possession to the RO.

2.  Obtain the Veteran's complete service 
personnel records from the National Personnel 
Records Center (NPRC).  If the records are no 
longer on file, a request for the records 
should be forwarded to the appropriate 
storage facility.

3.  Then, readjudicate the claims.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response. Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


